USCA4 Appeal: 22-1178      Doc: 14         Filed: 10/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1178


        JERMAINE M. CAPEL,

                            Plaintiff - Appellant,

                     v.

        CHESAPEAKE SHERIFF’S OFFICE; JIM O’SULLIVAN; NURSE BULLOCH;
        DEPUTY LASSITER; DEPUTY RAMOS; LT. FLINT; DEPUTY GREEN,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00129-AWA-LRL)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Jermaine M. Capel, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC,
        Virginia Beach, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1178      Doc: 14          Filed: 10/20/2022     Pg: 2 of 2




        PER CURIAM:

               Jermaine M. Capel appeals the district court’s order denying relief on his 42 U.S.C.

        § 1983 complaint. On appeal, we confine our review to the issues raised in the informal

        brief. See 4th Cir. R. 34(b). Because Capel’s informal brief does not challenge the basis

        for the district court’s disposition, he has forfeited appellate review of the court’s orders.

        See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”). Accordingly, we affirm the district court’s judgment. Capel’s motions to

        seal and to amend the informal brief are denied. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2